Exhibit 10.1
STRATEGIC ALLIANCE AGREEMENT




This Strategic Alliance Agreement (“Agreement”) is entered into and effective as
of the 26th day of October, 2010 (the “Effective Date”), by and between Samsung
C&T America, Inc. (“Samsung”), a New York corporation with a business address of
1430 Broadway, 22nd Floor, New York, New York 10018, and Epic Sports
International, Inc. a Nevada corporation with a business address at 6450 Lusk
Blvd., Suite E-204, San Diego, California 92121 (“Epic Sports”).  Epic Sports
and Samsung are sometimes hereinafter referred to collectively as the “Parties”
and individually as “Party”.


WITNESSETH:


WHEREAS, Epic Sports holds the exclusive license to use the BORIS BECKER® and A
POWERFUL EXPERIENCE marks and the “Serve Man” Logo, and related marks which are
registered in the jurisdictions set forth on Schedule 1 attached hereto, to
market and sell tennis equipment, apparel and accessories products worldwide
pursuant to a license agreement with Boris Becker GmbH dated January 1, 2009, as
amended;


 WHEREAS, Epic Sports holds the exclusive license to use the VOLKL® mark and
related marks which are registered in the jurisdictions set forth on Schedule 2
attached hereto, to market and sell tennis equipment, apparel and accessories
products worldwide pursuant to a license agreement with Marker Volkl
(International) GmbH dated October 1, 2008;


WHEREAS, Epic Sports engages in the business of sourcing, designing, marketing
and tennis equipment, apparel and accessories products bearing the Trademarks
(defined below); and


WHEREAS, Samsung has experience and is currently acting as a buyer in dealing
with suppliers of various apparel, footwear and accessories products, and in
importing, warehousing, distributing and selling such products; and


WHEREAS, Epic Sports and Samsung desire to perform certain mutually beneficially
services in connection with Epic Sports’ business; and


WHEREAS, for the purpose of Epic Sports’ business, Samsung desires to have Epic
Sports perform the services of an exclusive sales representative for the
Products (defined below), and Epic Sports desires to perform such services for
Samsung, all on the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual premises and covenants contained
in this Agreement, and for other good and valuable consideration, the mutual
receipt and legal sufficiency of which the parties hereto hereby acknowledge,
the Parties do hereby agree as follows.





1. Definitions.

(a). The “License Agreements” means, collectively, the License Agreement between
Epic Sports and Boris Becker GmbH dated January 1, 2009, as amended, and the
License Agreement between Epic Sports and Marker Volkl (International) GmbH
dated October 1, 2008,


(b). “Products” means (i) men’s, women’s and children’s tennis and lifestyle
apparel, footwear and accessories, and (ii) tennis and racquets sports equipment
including but not limited to men’s women’s and children’s tennis racquets,
tennis bags, tennis balls and tennis accessories.

 
 

--------------------------------------------------------------------------------

 

(c). “Territory” means worldwide.


(d). “Trademarks” means the BORIS BECKER®, and A POWERFUL EXPERIENCE®, marks,
and the “Serve Man” Logo, and the VOLKL® and VOLKL® Tennis marks and related
marks and variations thereof, as specified on Schedule 1 and Schedule 2 to this
Agreement, and any other trademarks, brands or names Epic Sports hereafter owns,
acquires, license or uses and for which orders are obtained by Epic Sports and
accepted by Samsung hereunder from time to time.





2. Appointment.

(a). Samsung hereby appoints Epic Sports as its exclusive representative for the
sale of Products to be purchased by Samsung and sold to customers (the
"Customers") in the Territory.  Epic Sports hereby accepts such appointment and
agrees to act as the same in accordance with the terms and conditions
hereof.  Epic Sports agrees to use its best efforts to conduct the following
activities:  sourcing and design of Products, quality control and factory
monitoring, and promoting the sale of, and soliciting purchase orders from
potential Customers of the Products in the Territory.  As used herein, the term
“exclusive” means that the Product transactions contemplated hereunder shall
only occur by and through Epic Sports and Samsung.  This Agreement does not
apply to any internet or e-commerce sales directly to consumers, and any
agreement between the Parties regarding such sales must be mutually agreed in
writing.


(b). The Parties shall enter into Limited Trademark Sub-License Agreements
granting Samsung the exclusive right to use the Trademarks set forth on Schedule
1 and Schedule 2, in the Territory in connection with its duties under this
Agreement (collectively, the “Limited Trademark Sub-License Agreements”), which
agreements shall be consented to in writing by the respective owners of such
trademarks, on or before the Effective Date of this Agreement.





3. Purchases.

(a). Epic Sports may request that Samsung purchase certain finished Products
from vendors as per a written purchase request format provided by
Samsung.  Samsung will only purchase finished Products and will not purchase any
samples, development materials, or other unfinished items, or pay for any
advances, commission, overheads and similar matters unless agreed to in advance
in writing by Samsung.  Samsung may accept or reject the request to purchase
such Products in Samsung’s sole discretion.  If Samsung purchases Products as
per Epic Sports’ request, Epic Sports shall be responsible to solicit purchase
orders from Customers to sell the entire quantity of such Products.  Purchases
from vendors by Samsung will be made by letter of credit, and any other payment
method requires approval from Samsung in its sole discretion.  The standard time
for opening letters of credit will be thirty (30) days before the latest
shipping date, although Samsung may open letters of credit up to sixty (60) days
prior to the latest shipping date from time to time, in Samsung’s sole
discretion.


(b). Upon execution of this Agreement, Samsung may agree to purchase certain of
Epic Sports’ current inventory in unopened boxes, up to a maximum amount of
$500.000, upon such terms as may be mutually agreed by the parties.





4. Orders/Invoicing.

(a). Epic Sports may preliminarily accept orders for the sale of the Products to
any Customer in the Territory at the industry rate; provided, however, that all
orders shall be subject to the final approval of and acceptance by Samsung in
Samsung’s sole discretion.  Samsung shall make reasonable efforts to cooperate
with Epic Sports with respect to acceptance of orders, provided that the final
approval of orders is subject to Samsung’s decision in its sole
discretion.  Epic Sports may make quotations to Customers in accordance with the
prevailing prices and terms, but all sales shall be made final only when
confirmed by Samsung in writing.  The orders for the Products solicited by Epic
Sports shall be promptly directed to Samsung.
 
 
2

--------------------------------------------------------------------------------

 
 
(b). Samsung reserves the right to refuse any business originating in the
Territory, either for lack of credit of any Customer (it being understood that
no purchase orders for orders to be shipped to Customers in the U.S. (“U.S.
Orders”) will be accepted by Samsung unless credit is approved by a factor or
credit insurance company or unless the order is guarantied by Epic Sports or on
a C.O.D., letter of credit, credit card, or other basis acceptable to Samsung),
or for any other reason.  For U.S. Orders, standard payment terms shall be net
sixty (60) days maximum, and a surcharge and interest on any order beyond sixty
(60) days shall apply to the LDP Cost (defined below).   For orders to be
shipped to Customers outside of the United States (“Foreign Orders”), standard
payment terms shall be FOB net thirty (30) days maximum, and a surcharge and
interest on any order beyond thirty (30) days shall apply to the LDP Cost  (it
being understood that such terms will not be granted unless credit is approved
by a factor or credit insurance company or unless the order is guarantied by
Epic Sports or on a letter of credit, advance payment or other basis acceptable
to Samsung).  In addition, any special charges for selective customers charged
by factoring companies, and any credit insurance co-pays or deductible charges
from insurance companies shall be added to the LDP Cost.  Moreover, if the
factoring charge or insurance premium is greater than one percent (1%), then the
difference between the factoring charge or insurance premium, as the case may
be, and 1% will be added to the LDP Cost.


(c). All invoicing shall be done by Samsung which shall provide for direct
payment to Samsung in U.S. dollars.  If any payment is directed to or otherwise
received by Epic Sports, Epic Sports shall hold such payment in trust for
Samsung and immediately forward it to Samsung, in the form received by Epic
Sports.  If Epic Sports fails to do so, interest shall accrue on the amount of
such payment at the per annum prime rate of interest quoted by CITIBANK (or its
successor) in New York, New York from time to time (“Prime Rate”) from the date
of such receipt until such payment is transferred to Samsung.  All Products
purchased hereunder by Samsung shall be and remain the property of Samsung until
delivered to the Customer (or at such other time as title transfers to the
Customer pursuant to the agreed upon order terms and the Samsung approved
invoice).  Epic Sports hereby grants Samsung a security interest, and a blanket
first priority UCC lien, in and to the assets owned by Epic Sports, in order to
secure and Samsung’s rights to receive such payments under this Agreement.  Epic
Sports further agrees to execute any documents which may be required for Samsung
to perfect this security interest.


(d). All Foreign Orders shall be shipped directly from the vendors to the
distributor or Customer in the foreign country and Samsung shall not provide any
warehousing services.  With respect to Foreign Orders, Samsung shall prepare and
process the necessary documents in connection with purchasing the Products from
vendors and exporting and selling the Products directly to the Customers;
provided, however, that in no event shall Samsung be liable for errors,
omissions or other problems in such documentation.  Epic Sports shall have
responsibility for ensuring that all applicable import and export laws are met
with respect to Samsung’s purchase, sale, and delivery of Products, and shall
ensure that the Products comply with all other appropriate regulations and laws
of the various bodies in the Territory which may govern the importation,
exportation, sale or use of the Products.  Without limiting the generality of
the foregoing, Epic Sports will execute and regularly update its Denied Persons
List or its equivalent, which lists areas and individuals that U.S economic and
other embargoes prohibit U.S. companies from doing business in or with.  Epic
Sports represents, warrants, and covenants to Samsung that it will not, directly
or indirectly, knowingly solicit orders or otherwise cause Samsung to sell or
distribute any Products in any such areas or with any such persons.  Epic Sports
agrees to indemnify, defend and hold harmless Samsung and its officers,
directors, employees, agents, successors, and assigns from and against any and
all claims, damages, causes of action, liabilities, fees (including without
limitation reasonable attorney’s fees), expenses and costs that are brought
against or are incurred by Samsung in connection with Samsung preparing
documentation for Foreign Orders, the breach of any representation or warranty
herein, or the failure of the Products or the sale thereof to comply with any
applicable laws or regulations in the Territory; provided, however, such
indemnity shall not apply in the event a court of competent jurisdiction
determines that Samsung’s actions constituted gross negligence,
willful  misconduct or fraud.

 
3

--------------------------------------------------------------------------------

 
 
5. Net Invoice Amount/LDP Cost.





(a). As used herein, the term “Net Invoice Amount” shall mean the “Gross Invoice
Amount” less taxes, chargebacks, price adjustments, credits, returns, discounts,
allowances, or, if any, other miscellaneous charges.  As used herein, the term
“Gross Invoice Amount” shall mean the face amount of Samsung’s invoice to a
Customer whose purchase order for the relevant shipment of Products was approved
by Samsung and which was obtained as a result of Epic Sports’ efforts.


(b). As used herein, the term “LDP Cost” shall mean with respect to each
shipment of Products, the sum of (i) the F.O.B. price therefore; (ii) any
packing, shipping or delivery charges, service charges, taxes or customs duties,
including ocean or air freight, inland freight, insurance, and brokerage fees in
connection with the importation and delivery of such Products to a warehouse;
(iii) any other expenses incurred up until the Products are delivered to a
warehouse in the Territory including but not limited to demurrage and public
warehouse storage charges; (iv) any inland freight or return charges unpaid by
customers; (v) any expenses which are incurred for providing special services in
a warehouse (other than box-in and box-out) including but not limited to label
changes, bagging, picking and packing, ticketing, tagging, re-packing, and rush
shipment charges; (vi) any surcharge and interest on any order beyond sixty (60)
days terms; (vii) any surcharge by a factor or credit insurance company for the
orders of particular Customers for any reason, including where such factor or
company deems the Customer to have higher risks;  (viii) any deductible or
co-pay amount charged by an insurance company; and (ix) any foreign exchange
loss in the case of purchase of Products in non-U.S. currency or sales of
Products in non-U.S. currency.  Samsung has the right in its sole discretion to
determine which date the exchange rate shall be applied. In addition, in the
event a Customer cancels a Foreign Order or returns or rejects a Foreign Order
shipment, and the Product cannot be returned to the vendor, the Products may be
shipped to Samsung’s warehouse in Secaucus, New Jersey, or other location
designated by Samsung. In such case, all costs and expenses in incurred arising
out of or related to shipping the products to Samsung’s designated warehouse
shall be added to the LDP Cost. SAI’s current rates for special warehouse
services are set forth in Schedule 3 attached hereto.





6. Samsung’s Overhead.

(a). As used herein, the term “Samsung’s Overhead” shall mean an amount equal
to:


(i) For Foreign Orders, (aa) from the Effective Date until December 31, 2011, an
amount equal to (A) six percent (6%) of the Gross Invoice Amount (defined
above); or (B) at a mutually agreed upon rate greater than six percent (6%) if
the Prime Rate is greater than six percent (6%); and (bb) From January 1, 2012
and thereafter during the term of this Agreement, an amount equal to (A) eight
percent (8%) of the Gross Invoice Amount; or (B) at a mutually agreed upon rate
greater than eight percent (8%) if the Prime Rate is greater than six percent
(6%) .


(ii) For U.S. Orders, (aa) from the Effective Date until December 31, 2011, an
amount equal to (A) ten percent (10%) of the Gross Invoice Amount (defined
above); or (B) at a mutually agreed upon rate greater than ten percent (10%) if
the Prime Rate is greater than six percent (6%); and (bb) From January 1, 2012
and thereafter during the term of this Agreement, an amount equal to (A) twelve
percent (12%) of the Gross Invoice Amount; or (B) at a mutually agreed upon rate
greater than twelve percent (12%) if the Prime Rate is greater than six percent
(6%) .

 
4

--------------------------------------------------------------------------------

 
 
(b). Samsung’s Overhead is based on the understanding that, for Foreign Orders,
100% of the orders will be presold; provided that 80% will be presold before
opening the Letter of Credit for payment to the vendor, and the remaining 20%
will be shipped to a European distributor (at the discretion of Epic Sports, so
long as such distributor is credit worthy as defined by Samsung) at maximum 90
days payment terms, the payment of which shall be guaranteed by Epic
Sports.  For U.S. Orders, 15% of the orders will be presold, and Epic Sports
shall suggest the appropriate inventory level each season, which level must be
reviewed and approved by Samsung.  In the event there is a substantial change in
this business from the foregoing, Samsung shall have the right to renegotiate
its Overhead upon written request to Epic Sports.  If the Parties cannot agree
on such an adjustment within ninety (90) days after an adjustment is requested
by Samsung, Samsung shall have the right to terminate this Agreement on sixty
(60) days written notice to Epic Sports.





7. Commission/Commission Reserves.

(a). An amount equal to the Net Invoice Amount minus the LDP Cost for the
shipment of Products covered by such invoice, minus Samsung’s Overhead shall be
Epic Sports’ Commission (the “Commission(s)”).  The Commission amount shall be
calculated on a monthly basis at the end of each calendar month with respect to
invoices issued during the preceding month.  The Commission amount shall be
distributed to Epic Sports or added and held in the Commission Reserves (defined
below), subject to all deductions permitted hereunder, as appropriate, in the
manner as forth in this Section and Section 8 of this Agreement.


(b). In order to ensure the performance of its obligations to Samsung under this
Agreement and to induce Samsung to enter into this Agreement, Epic Sports hereby
acknowledges and agrees that Samsung shall hold in reserve a certain portion of
Commissions ("Commission Reserves").  Commission Reserves shall at all times be
equal to or greater than Restricted Commission Reserves (defined below).
“Restricted Commission Reserves” shall mean an amount equal to the sum of:  (i)
100% of the Value of any inventory which remains unsold, unshipped and/or
undelivered from Samsung’s warehouse for more than one hundred eighty (180) days
after Samsung’s receiving date in the warehouse, or which is defective, damaged
or otherwise in unsellable condition; (ii) the aggregate face amounts of any
accounts receivable which are more than thirty (30) days overdue or which are
classified by Samsung as bad debt (including without limitation, insolvency,
chargebacks, and disputes); and (iii) at the option of Samsung in its sole
reasonable discretion, the amount of the Disposal Reserve as defined below.  As
used herein, “Disposal Reserve” shall mean a certain percentage in Samsung’s
sole discretion, but not exceeding four percent (4%), of the sum of the year end
inventory plus the outstanding letter of credit balance amounts for each
calendar year.  The amount of the Disposal Reserve shall be cumulative, provided
that the maximum Disposal Reserve Samsung may hold back under this Agreement
shall be equal to twenty percent (20%) of the sum of the year end inventory plus
the outstanding letter of credit balance.
 
(c). Epic Sports agrees that Samsung is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
amount of the Commission Reserves with any amounts owed by Epic Sports to
Samsung, and further, that no interest shall be payable on Commission Reserves.
 
(d). In the event the Commission Reserves is negative at the end of any calendar
month, then such negative amount shall be paid by Epic Sports to Samsung within
ten (10) business days of the end of such month to make Commission Reserves
equal to or greater than zero (0) dollars.

 
5

--------------------------------------------------------------------------------

 

(e). In the event the Available Commission (defined below) is negative at the
end of any calendar month, Samsung will charge Epic Sports interest on that
portion of Available Commission that is negative at the Prime Rate until the
Available Commission is greater than or equal to zero (0) dollars.  In addition,
in such case, Epic Sports shall be required to pay such negative amount to
Samsung within three (3) months thereafter.  If Epic Sports does not pay such
negative amount within three (3) months thereafter, Samsung, in its sole
discretion may either terminate this Agreement or decrease Epic Sports’ Monthly
Commission (defined below) upon thirty (30) days written notice to Epic
Sports.  As used herein, “Available Commission” shall mean Commission Reserves
minus Restricted Commission Reserves.





8. Inventory Value / AR Write Off.

(a). The Value of inventory shall mean the LDP Cost (as defined in Section 5(b)
above) of such inventory; provided that the value of inventory may be adjusted
each year by Samsung in its sole discretion.  In addition, with respect to any
inventory that is unsold, unshipped and/or undelivered from the warehouse for
more than three hundred sixty (360) days after the receiving date in the
warehouse, Samsung shall have the right to write off such inventory and/or to
dispose of it in any manner reasonably determined by Samsung.  The adjusted or
written off amount of inventory value shall be charged to the Commission
Reserves.  In addition, any storage charges from third party warehouses related
to such inventory more than 360 days old shall be charged to the Commission
Reserves.


(b). Samsung may from time to time do a physical inventory count, and the book
value difference from the results of physical inventory count (either positive
or negative) shall be charged to the LDP Cost for the month the physical
inventory is taken.


(c). In addition, Samsung shall have the right to write off any accounts
receivable that are over 180-days past due and which were invoiced at the
request of Epic Sports, or as otherwise determined as appropriate in Samsung’s
sole discretion on a monthly basis.   Moreover, Samsung shall have the right to
write off unsettled chargebacks that are over 180-days past due, in Samsung’s
sole discretion on a monthly basis.  The written off amounts shall be charged to
the Commission Reserves.





9. Compensation.

(a). In compensation for the services to be rendered by Epic Sports pursuant to
this Agreement, Samsung shall pay Epic Sports a commission on a monthly basis
(“Monthly Commission") equal to: (i) twenty-one percent (21%) of the Net Invoice
Amount, if the if the ratio of Gross Product Profit (defined below) to Gross
Invoice Amount (the “Gross Profit Ratio”) is equal to or greater than
thirty-three percent (33%); or (ii) if the Gross Profit Ratio is less than
thirty-three percent (33%), twenty-one percent minus the percentage amount that
the Gross Profit Ratio is less than thirty-three percent .  (For the avoidance
of doubt, and as an example only, if the Gross Product Ratio is 30%, the Monthly
Commission will be 21% minus 3% (i.e., 33% - 30%), or 18%.)  In the event the
Net Invoice Amount is less than or equal to zero, the Monthly Commission shall
be zero (0).  Monthly Commission shall be calculated on a monthly basis at the
end of each calendar month with respect to invoices issued during the preceding
month. Monthly Commission, if any is due, shall be paid within ten (10) business
days after the end of each calendar month.  The remainder of Commission after
any payment of Monthly Commission each month, if any, shall be added
accumulatively to the Commission Reserve.


(b). “Gross Product Profit” shall mean Net Invoice Amount less LDP Cost of the
Products invoiced less all Credit Memos, as calculated on a cumulative monthly
running average basis for the calendar year. As used herein, “Credit Memo” means
the entire amount which is determined as uncollectible account receivables,
including but not limited to the invoiced amount of returned goods, any discount
taken for any reason whatsoever, price adjustments, allowances, chargebacks,
mark-downs, or, any other miscellaneous charges.  The calculation of the
twenty-four percent Gross Product Profit threshold shall be done by Samsung, in
its sole discretion in accordance with Samsung’s
 
 
6

--------------------------------------------------------------------------------

 

accounting policies and procedures, on a cumulative  monthly running average
basis for the calendar year. (For the avoidance of doubt, for example: If
starting in January, at the end of January, Samsung will determine whether the
Gross Product Profit is equal to or greater than 24%; at the end of February,
Samsung will determine whether the average Gross Product Profit for January and
February is equal to or greater than 24%; at the end of March, Samsung will
determine whether the average Gross Product Profit for January, February, &
March is equal to or greater than 24%, and so on.)


(c). As additional compensation for the services to be rendered by Epic Sports
pursuant to this Agreement, Samsung shall pay Epic Sports Available Commission
(defined above), if any, monthly, within ten (10) business days after the end of
each calendar month during the term of this Agreement.  If the calculation of
the Available Commission at the end of any calendar month is less than or equal
to zero, then no payment shall be made to Epic Sports under this Section 6(d)
for such month.





10. Inquiries/Claims/Chargebacks.

(a). All inquiries, correspondence and other information relating to the
Products and/or order adjustments and allowances that Epic Sports receives shall
be promptly forwarded to Samsung.


(b). Epic Sports shall immediately advise Samsung of any claim relating to the
Products that Epic Sports receives from any Customer, and Samsung shall have the
right to take whatever steps Samsung, in its sole and absolute discretion, deems
necessary to adjust such claim.  Upon Samsung's request, Epic Sports shall
provide reasonable assistance to Samsung in adjusting any such claim, but Epic
Sports shall not be authorized to effect any settlement of any claim on
Samsung's behalf without the prior written approval of Samsung.


(c). Epic Sports shall be responsible for reviewing any chargebacks related to
the Products and shall promptly advise Samsung of any incorrect or improper
chargebacks.  Epic Sports shall provide assistance to Samsung in disputing
and/or adjusting any such chargebacks.





11. Indemnification.
 
      (a). Epic Sports represents and warrants that the Products, and their
advertising, instructions, labeling, packaging, and design, assembly,
manufacture, delivery and sale, conform to all state, federal, and local laws
and regulations applicable to the Products, including but not limited to the
Consumer Products Safety Act, the Consumer Product Safety Improvement Act of
2008 (the “CPSIA”), the Flammable Fabrics Act (“FFA”), California’s Safe
Drinking Water and Toxic Enforcement Act of 1986, known as Proposition  65, the
Textile Fiber Products Identification Act, the Wool Products Labeling Act, and
the Fur Products Labeling Act and any other federal, state and local laws,
regulations or requirements applicable to the Products, consumer product safety
or toxic substances in consumer products.  Epic Sports further represents and
warrants that as to all Products, Epic Sports will ensure that the Products are
in full compliance with all certification, testing and other requirements under
the CPSIA and all other applicable laws and regulations.


  (b). Epic Sports hereby agrees to indemnify, defend and hold harmless Samsung
and its officers, directors, counsel, employees, successors, agents, servants,
and assigns from and against any and all claims, third-party claims, causes of
action, damages (including but not limited to payment of any royalties,
penalties, recall expenses, direct, consequential and incidental damages),
liabilities, fees (including without limitation reasonable attorneys’ fees),
expenses and costs (“Claims”) that are brought against or are incurred by
Samsung in connection with (i) the business contemplated in this Agreement
whether in its purchases, importations, exports, distribution, sales,
collections of

 
7

--------------------------------------------------------------------------------

 
 
receivables, or any other matter, including but not limited to Claims for
Customs duties or penalties, demurrage, taxes, imposts, penalties, fines,
products liability, or  trademark, patent, copyright or other intellectual
property infringement; (ii) violation of any applicable law or regulation
applicable to the Products including but not limited to the Consumer Products
Safety Act, the CPSIA, the FFA, Proposition  65, the Textile Fiber Products
Identification Act, the Wool Products Labeling Act, and the Fur Products
Labeling Act; (iii) the Products, any recall of the Products, and the failure to
perform in accordance with the terms of this Agreement, and (iv) the breach of
any warranty or representation herein, or third party claim inconsistent with
such representations.  Notwithstanding the foregoing, such indemnity shall not
apply in the event a court of competent jurisdiction determines that Samsung’s
actions constituted gross negligence, willful  misconduct or fraud   In no event
shall Samsung have any liability for any royalties or any other payments due by
Epic Sports with respect to the licensing of any of the Trademarks.  The
indemnifications provided hereunder shall survive any expiration or termination
of this Agreement.





12. Independent Contractor.

It is expressly agreed and understood by the parties that Epic Sports shall not
be granted any right or authority to assume or to create any obligation or duty,
express or implied, on behalf of or in the name of Samsung or to bind Samsung in
any manner whatsoever.  Nothing herein shall be construed to place Samsung and
Epic Sports in a relationship of partners, principal and agent, or other similar
relationship.  Epic Sports further acknowledges and agrees that Epic Sports has
been appointed by Samsung as an independent contractor and not as an employee,
and Epic Sports shall be responsible for, inter alia, payment of all taxes,
duties, and imposts of whatsoever nature arising out of its activities.





13. Non-Assignability.

The obligations of Epic Sports hereunder are not assignable or subject to
delegation, except with the express prior written consent of Samsung. Any
purported assignment of rights or delegation of performance in violation of this
Section is void.





14. Term; and Termination.

(a). Unless earlier terminated as provided herein, this Agreement shall be
effective as of the Effective Date and shall continue to be in effect until
December 31, 2014.  Thereafter, this Agreement shall automatically renew for
consecutive four (4) year terms unless either party gives written notice of its
intent not to renew no later than one hundred twenty (120) days before the end
of the initial term or any subsequent renewal term.


(b). Epic Sports shall provide Samsung with its annual financial reports
reviewed by a third party accounting firm, including its income statement and
balance sheet, within one hundred twenty (120) days after Epic Sports’ annual
closing each year during the term of this Agreement.


(c). Notwithstanding the foregoing, Samsung may, by one hundred twenty (120)
days written notice to Epic Sports terminate this Agreement, if Samsung has
determined, based on the accepted and approved orders, that Epic Sports has
materially failed to meet the levels of sales and profitability set forth in the
business plan for each sales year, or if Samsung determines in its sole
discretion that inventory levels are excessive.  Epic Sports shall provide
Samsung with a copy of its proposed business plan (which shall include Epic
Sports’ Budget) within thirty (30) days before the beginning of each calendar
year during the term hereof, and Samsung shall either approve or reject the plan
within thirty (30) days from its receipt.  In addition, if the parties are
unable, after negotiation in good faith, to agree upon a business plan by sixty
(60) days after the start of the calendar year in issue, Samsung may terminate
this Agreement on ninety (90) days written notice to Epic Sports.

 
8

--------------------------------------------------------------------------------

 
 
(d). Notwithstanding anything to the contrary herein, this Agreement may
be terminated under the following circumstances:


(i) By either Party, if the other Party shall breach any material term or
condition of this Agreement and fail to cure said breach within thirty (30) days
of receiving written notice of such breach, specifying the particulars thereof,
without prejudice to any of the non-defaulting Party’s other rights and
remedies; or


(ii) By Samsung, immediately if there is any sale, transfer, or relinquishment,
voluntary or involuntary, by operation of law or otherwise, of a majority
interest in the direct or indirect ownership or management of Epic Sports,
including without limitation in connection with a merger, reorganization,
consolidation or like transaction; provided, however that this Section 14(d)
(ii) shall not apply to any transaction, including without limitation in
connection with a merger, reorganization, consolidation or like transaction  of
the Company with Amincor, Inc., a Nevada corporation.; or


(iii) By either Party, immediately if there is a sale, transfer, or other
disposition, voluntary or involuntary, by operation of law or otherwise, of all
or substantially all of the assets of the other Party, or upon the dissolution
or liquidation of the other Party for any reason, or the other Party’s ceasing
of business operations; or


(iv) By either Party, immediately if there is an appointment of an assignee,
referee, receiver or trustee for the other Party, or any action is taken by or
against the other Party under bankruptcy or insolvency laws, voluntary or
involuntary, or if the other Party makes an assignment for the benefit of
creditors; or


(v) By Samsung, upon sixty (60) days written notice, if there is a conviction of
Epic Sports or any principal officer or director of Epic Sports for any crime
which, in the reasonable opinion of Samsung, may adversely affect the good will
or interests of Samsung; or


(vi) By either Party, upon sixty (60) days written notice, if the ratio of Gross
Product Profit to Gross Invoice Amount is below thirty–three percent (33%) for
four (4) months during any consecutive six (6) month period any time during the
term of this Agreement; or


(vii) By either Party, upon sixty (60) days written notice, if Samsung and Epic
Sports disagree on the appropriate level for the ratio of pre-sold product to
inventory manufactured over a consecutive period of six (6) months; or


(viii) By either Party, upon sixty (60) days written notice, if Samsung and Epic
Sports disagree on the orders for Products that are not accepted by Samsung for
which the aggregate invoice amount for all such non-accepted orders over a
consecutive four (4) month period equal or exceed twenty-five percent (25%) of
the aggregate invoice price for all orders accepted by Samsung over the four (4)
month period; or


(ix) Immediately upon written notice by Samsung, if the Limited Trademark
Sub-License Agreements are not executed and delivered by Epic Sports, and
consented to by  the trademark owners, on or before execution of this Agreement,
and the Parties do not otherwise agree in writing to waive such condition or
extend the time for its fulfillment, or if either or both of the Limited
Trademark Sub-License Agreements expire or are terminated for any reason
whatsoever; or

 
9

--------------------------------------------------------------------------------

 

(x) By Samsung, immediately upon written notice, if either or both of the
License Agreements are terminated or expire for any reason whatsoever.





15. Disposal of Inventory; and Accounts Receivable Collection After Termination.

(a). In the event of expiration or termination of this Agreement, for any
reason, a final calculation of the Commissions shall be made, at the end of the
Accounts Receivable Collection Period (defined below) in accordance with this
Section and Sections 6, 7, 8 and 9 hereof (“Final Calculation”).  Epic Sports
shall (subject to the provisions of Section 15(d) below) assist Samsung in
selling any inventory remaining unsold, as of the expiration or termination of
this Agreement for one hundred eighty (180) days from the date of the expiration
or termination hereof (the “Disposal Period”), and in collecting any accounts
receivable remaining uncollected in whole or in part for two hundred forty (240)
days from the date of the expiration or termination hereof (the “Accounts
Receivable Collection Period”).  It is acknowledged and agreed that Samsung
shall have absolute discretion as to whether it will accept and approve a
purchase order obtained by Epic Sports for the sale of any remaining inventory.
The terms of Section 6, Samsung’s Overhead, and Section 7, Commission Reserves,
will remain in effect during the Disposal Period and Accounts Receivable
Collection Period according to the terms and conditions of this Agreement, while
the terms of Section 9, Compensation, including without limitation the
obligations to pay Monthly Commission and to make monthly payments of Available
Commission to Epic Sports shall not apply during the Disposal Period and
Accounts Receivable Collection Period; provided that at the end of the Disposal
Period the Final Calculation shall be made and any Commissions due Epic Sports
shall be paid to Epic Sports in accordance with this Section 15.


(b). At the end of the Disposal Period, Samsung shall charge any Product
remaining in Samsung’s inventory in an amount equal to the LDP Cost of such
Product plus twelve percent (12%) to Commission Reserves.  At the end of
Accounts Receivable Collection Period, Samsung shall charge any accounts
receivable remaining uncollected to Commission Reserves.  If the Commission
Reserves after the end of the Accounts Receivable Collection Period and Final
Calculation is negative, Epic Sports shall pay the negative amount to Samsung
within ten (10) business days thereafter.  If the Commission Reserves after the
end of the Accounts Receivable Collection Period and Final Calculation is
positive, Samsung shall pay such positive amount to Epic Sports within ten (10)
business days thereafter. However, if Samsung determines that future
chargebacks, including but not limited to returns, discounts, or markdowns are
expected, Samsung may postpone, in whole or in part, such final payment of
Commissions, if any is due, up to a maximum of ninety (90) days from the Final
Calculation.


(c). It is expressly understood and agreed that, during the Disposal Period,
both parties shall have the right to use, for the sole purpose of the disposal
of such remaining Products on hand or in process at the time of termination, and
collection of accounts receivable, the Trademarks.


(d). Upon expiration or termination of this Agreement for any reason, Samsung
shall deliver to Epic Sports a statement showing the number and description of
Products on hand, in transit or in the process of manufacture (“Remaining
Inventory”).  Samsung shall offer to Epic Sports the first right to purchase the
Remaining Inventory at Samsung’s LDP Cost.  Epic Sports shall have the option to
accept or decline the offer; provided that if Epic Sports does not respond to
the offer within five (5) business days of its receipt, the offer shall be
deemed rejected.  If Epic Sports does not accept the offer to purchase the
Remaining Inventory, Samsung shall have the right for a period of up to one
hundred eighty (180) days after the effective date of expiration or termination
of this Agreement to sell the Remaining Inventory.

 
10

--------------------------------------------------------------------------------

 




16. Confidentiality.

The Parties acknowledge that they may acquire and develop knowledge, information
and materials concerning the Products, each other, their affiliated companies
and their business plans, prices, product information, strategies, costs,
expenses, marketing, manufacturing processes, and other business information
which is not public information and which is and shall be trade secrets and
confidential and proprietary information (collectively, “Confidential
Information”).  Neither party shall use Confidential Information of the other
for any purpose other than to carry out its obligations under this
Agreement.   Both parties shall use all reasonable efforts to hold such
Confidential Information in strict confidence and shall not disclose such
Confidential Information to others, except to its parent or affiliates and its
or their officers, directors, employees, agents, advisors and representatives,
nor allow any unauthorized person, firm, or corporation access to it, without
the prior written consent of the other party.  Neither party shall be obligated
with respect to Confidential Information if: (i) it becomes available to third
parties without restriction and without breach of this Agreement; (ii) it is
independently developed by the recipient; (iii) it is or becomes part of the
public domain without breach of this Agreement; (iv) it is or becomes known or
available without restriction and not in breach of any restrictive agreement; or
(v) it is required to be disclosed by law or judicial process, provided that in
this event recipient provides the disclosing party with as much prior written
notice as is practical and under the circumstances to the extent permitted by
law.  The obligations of this Section shall survive the effective termination or
expiration date of this Agreement for a period of five (5) years therefrom.





17. Notices.

All notices, consent, and correspondence to be given pursuant to this Agreement
shall be in writing and delivered by hand or sent by prepaid, registered or
certified mail (return receipt), by nationally recognized commercial courier, or
by receipt confirmed facsimile.  Such notice shall be effective upon receipt by
the other party.  All notices shall be sent to the parties at the addresses
first written above, or to such other address as either party may hereafter
designate by a written notice given in accordance with the provisions of this
Section.
 



18. Complete Agreement/Amendments.

This Agreement reflects the entire agreement of the parties and supersedes all
prior understandings and agreement, whether oral or written, between the parties
hereto with respect to the subject matter hereof.  This Agreement may not be
amended or altered except by written agreement signed by both parties expressly
stating the intention of the parties to amend or alter the terms hereof.





19. Governing Law/Jurisdiction.

This Agreement and the rights of the parties hereto shall be construed and
determined exclusively in accordance with the laws of the State of New
York.  Any disputes arising from or related to this Agreement shall be filed and
resolved exclusively in the appropriate State or Federal court in the
jurisdiction of New York, New York.  Each party to this Agreement consents to
the exclusive jurisdiction of such courts, and waives any claims of improper
venue or forum non conveniens with respect thereto. Each party agrees that the
exclusive choice of forum set forth in this Section does not prohibit the
enforcement of any judgment obtained in that forum or any other appropriate
forum.

 
11

--------------------------------------------------------------------------------

 

20. Waiver.


Any waiver by either party of any provision of this Agreement, or of any breach
of this Agreement, shall be effective only if in writing signed by such party,
and such waiver shall not be deemed a continuing waiver of such provision or a
waiver of any subsequent breach of a similar or different nature.





21. Headings/Interpretation.

The headings of sections in this Agreement are provided for convenience only and
do not affect this Agreement’s construction or interpretation. Each party has
had the opportunity to consult legal counsel and accordingly, this Agreement
shall not be interpreted against either party as the “drafter” hereof.  In the
event any one or more of the provisions of this agreement shall for any reason
be held to be void, invalid, illegal or unenforceable in any respect, such
voidance, invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, but this Agreement shall be construed as if such
void, invalid, illegal or unenforceable provision had never been contained
herein.





22. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original but which together shall constitute one and
the same agreement and any counterparts may be delivered by facsimile, PDF, or
other electronic means acceptable to the other party. The parties hereto agree
that a photocopy of this Agreement with their signatures thereon shall be
treated as an original and shall be deemed to be as binding, valid, and
authentic as an original signature document for all purposes, including the
“Best Evidence” rules.


IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
set forth above.




SAMSUNG C&T AMERICA, INC.
EPIC SPORTS INTERNATIONAL, INC.
           
By: /s/ Kyo In Choo         
By: /s/ Sean Frost         
Print Name: Kyo In Choo
Print Name: Sean Frost
Title: President & CEO
Title: President




 
12

--------------------------------------------------------------------------------

 
